Citation Nr: 0432390	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  99-11 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for a 
bipolar disorder before July 1, 1996.  

2.  Whether the veteran is competent for VA purposes.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from July 1987 to 
June 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March 1997 and August 1997 
by the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

By the March 1997 rating decision, the RO assigned an 
increased rating of 100 percent for bipolar disorder from 
July 1, 1997, the day following the expiration of a temporary 
total hospitalization rating under 38 C.F.R. § 4.29.  The 
disorder had previously been evaluated as 50 percent 
disabling since June 1992.  The veteran has appealed the 
effective date assigned for the increase.  

By the August 1997 rating decision, the RO held that by 
virtue of his service-connected psychiatric disability, the 
veteran was incompetent for VA purposes from August 16, 1997.  
A finding of incompetency had previously been proposed by the 
RO in March 1997.  The veteran was notified of the proposed 
action and offered an opportunity to submit evidence and 
argument in accordance with VA regulations.  He did not 
respond to the letter.  

At the time of the March 1997 rating decision wherein the RO 
assigned a total schedular rating for bipolar disorder, the 
veteran's claim for an increased rating had been pending 
since 1993.  However, the RO did not adjudicate the claim of 
entitlement to an increased rating for the period before July 
1, 1997.  

Although the issue on appeal as been characterized by both 
the veteran and the RO as entitlement to an earlier effective 
date, the Board believes that in view of the presence of a 
claim for increase before that date, the matter is properly 
characterized as entitlement to an increased rating prior to 
July 1, 1997.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and to remand where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  


VCAA Compliance

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable since the claim has not 
been finally adjudicated.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that the RO has not furnished the appellant 
a notice letter that explains VA obligations under the VCAA 
as to either of the issues before the Board that conforms to 
the provisions of the new law, particularly the requirements 
of Quartuccio, supra.  The applicability and requirements of 
the VCAA must be considered in every case.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)).  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 C.F.R. § 19.9(a)(2)(ii), 
the regulation giving the Board authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, was invalid as contrary to the 
statutory authority, 38 U.S.C. § 5103(b).  As a result of 
this decision, the Board may no longer take action own its 
own to cure a defect in a VCAA notice.  

It would be contrary to the law and potentially prejudicial 
to the veteran for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, since the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to provide such notice, the 
Board must remand for further RO action pursuant to the VCAA.  

Development of the Record

The veteran was separated from service in June 1992 and 
placed on the Temporary Disability Retired List (TDRL) 
because of a psychiatric disorder classified as Delusional 
disorder, for which service connection was granted in August 
1992.  


He was removed from the TDRL in 1993 on the basis of a 
service department examination that showed schizophrenia 
productive of marked social and occupational impairment.  VA 
medical records show that the veteran has been hospitalized 
at VA facilities on several occasions for schizoaffective 
disorder, most recently in 1996.  

The finding of mental incompetency for VA purposes was based 
on information recorded in the report of a VA psychiatric 
examination performed in October 1996.  Regarding the 
veteran's competency, the report contained only the following 
entry: "Competency -- ? but has no guardian 2 brothers - 
[brother] handles finances and pays bills."  

In view of the equivocal nature of this language, the length 
of time that has elapsed since the veteran was last examined 
by VA, and the absence of recent medical evidence showing the 
current severity of the service-connected mental disability, 
the Board believes that a current VA examination should be 
conducted and that further findings regarding the competency 
question should be obtained before the appeal as to whether 
the veteran is capable of managing his own funds is reviewed.  

According to 38 C.F.R. § 3.353 (2004), the regulation 
controlling competency determinations, reexamination may be 
requested if necessary to properly evaluate the extent of 
disability.  See 38 C.F.R. § 3.327(d) (2004).  

Following the determination of incompetency, the RO made 
perfunctory efforts to appoint a fiduciary for the veteran, 
but VA field examiners were unable to contact him on at least 
two occasions in 1998 and the matter was dropped.  The Board 
believes that attempts to undertake such an examination 
should be renewed, both to clarify the extent of the 
veteran's psychosocial adjustment and to obtain information 
that may facilitate the appointment of a fiduciary in the 
event that the finding of incompetency is ultimately upheld.  

Additional VA medical records should be obtained for use in 
reviewing both of the issues on appeal.  VA treatment records 
for the period before July 1, 1997 are of record, but an 
effort should be made to ensure that they are complete and 
that any private medical records from this period are 
obtained.  A similar effort should be conducted to obtain all 
records for the period since July 1, 1997 for use in the 
competency determination.  

When the case is reviewed following completion of all 
necessary development, the correct standard for determining 
competency or incompetency must be applied.  Under the 
controlling regulation, a mentally incompetent person is one 
who, because of injury or disease, lacks the mental capacity 
to contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. § 3.353 
(2004).  

Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  

Where there is doubt as to whether the beneficiary is capable 
of administering his or her funds, such doubt will be 
resolved in favor of competency.  Failure or refusal of the 
beneficiary after proper notice to request or cooperate in a 
hearing will not preclude a rating decision based on the 
evidence of record.  38 C.F.R. § 3.353 (2004).  

The Board observes that while the case is in remand status, 
additional due process and duty to assist requirements may 
apply pursuant to the VCAA and its implementing regulations 
other than those discussed herein.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should obtain all VA 
hospital and outpatient treatment records 
from the Westside VA Medical Center in 
Chicago, Illinois, for the period since 
January 1997, the date of the most recent 
records in file.  

4.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
psychiatric disability at all times since 
separation from active service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
All information that is not duplicative 
of evidence already received should be 
associated with the claims file.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explain the efforts used to 
obtain those records, and describe any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for the 
veteran to be interviewed in person by a 
VA field examiner for the purpose of 
obtaining information regarding his 
current living circumstances and social 
and occupational adjustment.  The field 
examiner should obtain information that 
would assist the RO in identifying 
current and past medical providers 
pursuant to the above paragraph.  

The examiner should obtain any additional 
personal information about the veteran 
that may eventually be necessary for the 
appointment of a fiduciary if the finding 
of incompetency is continued.  The field 
examiner should be provided with a copy 
of this remand.  




The VBA AMC is advised that if the 
initial attempt to schedule a field 
examination is unsuccessful, the efforts 
must persist until the veteran is 
contacted and the necessary information 
is obtained.  

7.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran, including on a fee basis if 
necessary, for the purpose of 
ascertaining the severity of the 
veteran's service-connected bipolar 
disorder and determining whether such 
disorder renders the veteran incompetent 
for VA purposes.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a)  Describe in detail all 
manifestations of the 
service-connected bipolar 
disorder and assign an 
appropriate diagnosis, 
including a Global assessment 
of Functioning (GAF) score on 
Axis V.  

(b)  Express an opinion as to 
whether the veteran, because 
of the service-connected 
bipolar disorder, lacks the 
mental capacity to contract 
or to manage his or her own 
affairs, including 
disbursement of funds, 
without limitation.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by bipolar disorder.  If there are other 
psychiatric disorders found, in addition 
to bipolar disorder, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

If a psychiatric disorder(s) other than 
bipolar disorder is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
bipolar disorder, and if not so related, 
whether the veteran's bipolar disorder 
has any effect on the severity of any 
other psychiatric disorder.  All 
necessary studies, including 
psychological testing, should be 
accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from bipolar disorder.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.  


If the historical diagnosis of bipolar 
disorder, undifferentiated type is 
changed following evaluation, the 
examiner should state whether the new 
diagnosis represents a progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues on appeal.  In 
adjudicating the incompetency issue, the 
correct evidentiary standard as set forth 
in 38 C.F.R. § 3.353 must be applied in 
accordance with the above discussion.  


If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims.  38 C.F.R. 
§ 3.655 (2004).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


